Citation Nr: 1814816	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-20 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for residuals of prostate cancer from August 1, 2012 to November 10, 2015, for substitution purposes.

2.  Entitlement to an evaluation in excess of 60 percent for residuals of prostate cancer from November 11, 2015, for substitution purposes.


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from March 1964 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The May 2012 rating decision reduced the Veteran's evaluation for prostate cancer, status post radiation treatment with urinary incontinence (formerly called adenocarcinoma of prostate with residuals of chronic prostatitis), from 100 percent disabling, the rating assigned during active malignancy and treatment, to 40 percent disabling, effective August 1, 2012.  The Veteran timely filed a notice of disagreement with the reduction from a 100 percent evaluation to a 40 percent evaluation.  

Unfortunately, the Veteran died in December 2015, prior to the promulgation of a final decision on the claim.  The appellant, the Veteran's surviving spouse, submitted a claim for dependency and indemnity compensation (DIC) benefits and was subsequently granted service connection for the cause of the Veteran's death in a March 2016 rating decision.  She was notified in April 2016 that the RO would make a substitution determination on her status for the Veteran's increased rating claim for prostate cancer.  Given that the RO subsequently issued a June 2016 rating decision and supplemental statement of the case to the appellant in the matter, the Board finds that the appellant was implicitly recognized as a substitute in the Veteran's pending appeal.        

In June 2016, the RO issued a rating decision increasing the Veteran's evaluation from 40 percent to 60 percent, effective November 11, 2015.  However, the claim remains in controversy as this is not the maximum benefit allowable and the appellant has not expressed satisfaction with the rating as it stands.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  From August 1, 2012 to November 10, 2015, the Veteran's residuals of prostate cancer resulted in urinary incontinence and the use of absorbent material; however, the evidence does not demonstrate that the absorbent material had to be changed more than four times a day. 

2.  From November 11, 2015 to the Veteran's death, the Veteran's residuals of prostate cancer resulted in urinary incontinence and the use of an appliance; however, the evidence does not demonstrate renal dysfunction. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for residuals of prostate cancer from August 1, 2012 to November 10, 2015 have not been met.  38 U.S.C. §§ 1155, 5121 (2012); 38 C.F.R. §§ 3.1, 3.50, 3.55, 3.1000, 4.115b, Diagnostic Code 7528, 7529 (2017).

2.  The criteria for a rating in excess of 60 percent for residuals of prostate cancer from November 11, 2015 have not been met.  38 U.S.C. §§ 1155, 5121 (2012); 38 C.F.R. §§ 3.1, 3.50, 3.55, 3.1000, 4.115b, Diagnostic Code 7528, 7529 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prostate Cancer Evaluation

The Veteran was service-connected for prostate cancer in March 2007, effective from November 29, 2005.  His prostate cancer was evaluated as 100 percent disabling at that time due to his active malignancy.  Later, in May 2012, the RO reduced the Veteran's evaluation from 100 percent to 40 percent.  The Veteran timely appealed the reduction. 

Under 38 C.F.R. § 3.105 (e) (2017), where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran must be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires. 

Initially, the Board has considered whether the claim at issue would be most appropriately characterized as a formal reduction issue under the substantive provisions of 38 C.F.R. §§ 3.343 and 3.344 (2017).  However, the Board does not find that these provisions are applicable in the present case.  This is because the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528 contain a temporal element for continuance of a 100 percent rating for prostate cancer residuals.  Therefore, the Agency of Original Jurisdiction's (AOJ) action was not a "rating reduction," as that term is commonly understood.  See Rossiello v. Principi, 3 Vet. App. 430, 432-33   (1992) (finding that a 100 percent rating for mesothelioma ceased to exist by operation of law because the applicable Diagnostic Code [6819] involved contained a temporal element for that 100 percent rating).

In the present case, Diagnostic Code 7528 for malignant neoplasms of the genitourinary system contains a temporal element that has been met.  Consequently, the provisions of 38 C.F.R. §§ 3.343 and 3.344, with respect to rating reductions and terminations of 100 percent ratings, are not applicable in this case.  In short, the rating reduction in this case was procedural in nature and by operation of law.  The Board only has to determine if the procedural requirements of 38 C.F.R. § 3.105 (e) (2017) were met and if the reduction was by operation of law under Diagnostic Code 7528.

Adjudication of this portion of the claim involves two questions: whether the discontinuance of the 100 percent rating for the prostate cancer was proper; and, if so, whether the 40 percent rating assigned for this disability from August 1, 2012 to November 10, 2015 and 60 percent from November 11, 2015 to the present following this discontinuance was proper.

As previously discussed, the March 2007 rating decision assigned the 100 percent rating based upon the diagnosis of prostate cancer and consideration of the diagnostic criteria for malignant neoplasms of the genitourinary system.  Specifically, a supplemental pathology report from November 2005 confirmed a diagnosis of adenocarcinoma of the prostate and radiation oncology reports noted the start of radiation therapy in August 2006. 

Based on an October 2011 VA examination, the RO proposed a reduction to 20 percent for prostate cancer.  Specifically, the examination report indicated that the Veteran had concluded radiation therapy in November 2006.  Thus, the AOJ proposed to reduce the rating for prostate cancer from 100 percent to 20 percent in a letter dated December 2011.  This letter included details regarding what additional evidence could be submitted in the event that the Veteran disagreed with the proposed reduction, as well as provided the opportunity to request a personal hearing.  Additional VA treatment records were added to the Veteran's file documenting contemporaneous treatment.  This evidence prompted to the RO to change the reduction from 20 percent to 40 percent.  He did not request a hearing regarding this issue.  Pursuant to 38 C.F.R. § 3.105 (e) (2017), the AOJ took final action to reduce the 100 percent rating to 40 percent in a May 2012 rating decision. The reduction was made effective beginning August 1, 2012.

Based on a review of this procedural history, the Board finds that the RO complied with all of the requirements 38 C.F.R. § 3.105 (e) (2017).  The Veteran was notified of his rights.  He was given an opportunity for a hearing and time to respond.  Moreover, the reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105 (e) (2017).  The Veteran did not assert that these procedural provisions were not followed.  Thus, the Board finds that the AOJ appropriately followed the procedural actions to accomplish the discontinuance of the 100 percent rating, which resulted in a reduction of the Veteran's benefits. 

In considering the evidence of record under the laws and regulations as set forth above, the Board also concludes that there is no evidentiary basis for continuance of the 100 percent rating for prostate cancer under Diagnostic Code 7528 after August 1, 2012.  See 38 C.F.R. § 4.7 (2017).  The Veteran was not receiving active malignancy treatment, which is the requirement for a 100 percent disability rating. 

Accordingly, the Board concludes that, as the reduction in rating from 100 percent to 40 percent for prostate cancer was appropriate, the criteria for restoration of the 100 percent rating, from August 1, 2012, are not met.  However, the question remains as to whether a rating in excess of 40 percent is warranted for residuals of the Veteran's prostate cancer from August 1, 2012 to November 10, 2015 and in excess of 60 percent from November 11, 2015.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017). 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 
In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

The Veteran's service-connected residuals of prostate cancer are rated at 40 percent from August 1, 2012 to November 10, 2015, and at 60 percent from November 11, 2015. 

The rating criteria indicate that voiding dysfunction should be rated as urine leakage, urine frequency, or obstructed voiding, whichever is the predominant area of dysfunction.  See 38 C.F.R. § 4.115a (2017). 

In this instance, there is no evidence of any renal dysfunction in the Veteran's medical records or in the Veteran's statements.  As such, the issue of renal dysfunction will not be discussed further.  Additionally, the Board notes that the maximum rating under urine frequency and obstructed voiding is 40 and 30 percent, respectively.  Since the Veteran is currently at 40 percent, urine frequency and obstructed voiding will not be considered.

The criteria for voiding dysfunction assigns a maximum 60 percent rating if there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

The Veteran completed radiation therapy on November 1, 2006.  His oncologist noted that the side effects were of a moderate degree.  He experienced frequency of urination and defecation, dysuria, rectal soreness, and slight rectal bleeding.  His pre-existing symptoms from chronic prostatitis persisted during the radiation therapy.  See November 2006 Radiation Therapy Final Treatment Summary Consult.  

VA treatment records after that time reveal that the Veteran experienced nocturia two to three times a night, but did not request medication for it.  See November 2006-October 2011 VA Treatment Records. 

At the Veteran's October 2011 VA examination, the Veteran reported experiencing fever, nausea, flank pain, chills, vomiting, back pain, syncope, anorexia, dyspnea, fatigue, lower abdominal pain, angina, lethargy, edema, weakness, and excessive sweating.  With regard to urination, he stated that he had dysuria, hesitancy/difficulty starting a stream, a weak/intermittent stream, straining to urinate, and dribbling.  He indicated that he had urinary frequency, going four times every two hours.  He indicated that he had nocturia, going four times every two hours.  He did not indicate that he had hematuria and urethral discharge.  He stated that he had intermittent urinary leakage/incontinence for which no pad/absorbent material was required.  No appliance was required at that time.  See October 2011 VA Examination. 

January 2012 and April 2012 VA treatment records show that the Veteran complained of nocturia seven to eight times a night.  In the January 2012 record, he reported some clear urgency, no hesitancy, a weak stream at times, and some dribbling after.  In the April 2012 record, the Veteran reported some added daytime frequency.  At that appointment, his physician started him on medication.  

VA treatment records from June 2013 to March 2014 show diagnoses of incontinence, urge, and nocturia.  The Veteran reported chronic frequency and a slow stream and intermittent urge incontinence since cancer treatment.  A February 2014 note indicates that the Veteran was prescribed Depends (absorbent material) for his urinary incontinence.  

In late 2015, the Veteran entered VA hospice care treatment.   He began to utilize Foley catheters when needed in November 2015.  See VA Treatment Records. 

As an initial matter, the Board notes that the Veteran was competent to testify on factual matters of which he had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He was competent to provide evidence of observable symptoms, including urinary incontinence and urgency.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Board has considered his statements made to medical professionals as well as the medical evidence of record in reaching its decision. 

The Board finds that the Veteran's voiding dysfunction from August 1, 2012 to November 10, 2015 was primarily manifested by nocturia, urinary incontinence, and urge.  His symptoms were fairly consistent.  He was prescribed the use of Depends in February 2014.  While the Board recognizes that the Veteran's disability consisted of continual urine leakage and/or urinary incontinence and the use of absorbent materials, the evidence does not indicate that his urinary incontinence required the use of an appliance or that his absorbent materials had to be changed more than four times a day as is required for a higher, 60 percent evaluation.    

From November 11, 2015 to the present, the Veteran received a 60 percent evaluation.  This evaluation is predicated upon VA treatment records indicating that the Veteran began to use Foley catheters around that date.  As 60 percent is the highest schedular evaluation allowed based on a voiding dysfunction and there is no evidence of renal dysfunction in the record, the Board finds that a higher evaluation is not warranted for this period.  

In sum, the Board finds the ratings are appropriate as they stand and no change is warranted. 


ORDER

Entitlement to an evaluation in excess of 40 percent for residuals of prostate cancer from August 1, 2012 to November 10, 2015, for substitution purposes is denied.

Entitlement to an evaluation in excess of 60 percent for residuals of prostate cancer from November 11, 2015, for substitution purposes is denied. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


